— Motion for stay denied. Memorandum: This motion by defendant seeks stay of enforcement, pending appeal, of an order of Supreme Court, Erie County, directing an increase in support payments. The motion must be denied. The papers submitted to us do not include the affidavit of plaintiff which was submitted to Supreme Court and was apparently relied upon by that court in making its determination. Since defen*1147dant did not submit to Supreme Court an affidavit in response to plaintiffs motion, and did not seek a further opportunity to do so, we must assume, for purposes of this motion only, that plaintiffs uncontested assertions in her moving papers were sufficient to justify the relief granted. Present — Dillon, P. J., Denman, Boomer, Pine and Lawton, JJ.